NUMBER
13-06-145-CV
 
COURT
OF APPEALS
 
THIRTEENTH
DISTRICT OF TEXAS
 
CORPUS
CHRISTI - EDINBURG
 

 
IN RE:  SCOTT STANLEY   
 

 
On
Petition for Writ of Mandamus
 

 
MEMORANDUM
OPINION
 
Before
Chief Justice Valdez and Justices Rodriguez and Castillo
Per
Curiam Memorandum Opinion
 




Relator, Scott Stanley, filed a petition for writ of
mandamus in the above cause on March 28, 2006 and a motion for emergency relief
on April 4, 2006.  Having examined and
fully considered the petition for writ of mandamus and motion for emergency
relief, the Court is of the opinion that (1) Relator has not shown himself
entitled to the relief sought and, thus, (2) the petition and motion must be
denied.  See Tex. R. App. P. 52.8(a).  Accordingly, the petition for writ of
mandamus is DENIED and the motion for emergency relief is DENIED AS MOOT.
PER CURIAM
 
Memorandum Opinion
delivered and filed
this
5th day of April 2006.